Exhibit 10.1

AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(“Amendment”) is entered into as of the 10th day of June, 2015, by and between
BANC OF CALIFORNIA, a National Association Successor-in-interest to The Private
Bank of California, a California corporation (“Seller”) and VF OUTDOOR, INC., a
Delaware corporation (“Buyer”). Buyer and Seller are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, Buyer and Seller entered into that certain Purchase and Sale Agreement
and Joint Escrow Instructions dated for reference purposes as of May 19, 2015,
with an Effective Date of May 22, 2015 (the “Purchase Agreement”), related to
the purchase and sale of real property more particularly described in the
Purchase Agreement (the “Property”); and

WHEREAS, Buyer and Seller desire to amend certain terms of the Purchase
Agreement pursuant to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, it is hereby agreed as follows:

1. Capitalized Terms. Initially capitalized terms used but not otherwise defined
herein shall have the meanings respectively given to such terms in the Purchase
Agreement.

2. Extension of Due Diligence Period for Certain Due Diligence Investigations.
The Due Diligence Period shall be extended from Wednesday, June 10, 2015 until
Monday, June 15, 2015, 5:00 p.m. Pacific Daylight Time for the following due
diligence investigations only (collectively, “Buyer’s Reserved Due Diligence
Investigations”): HVAC and mechanical systems and roof systems.

3. Extension of Buyer’s Examination of Title and Survey. The Title Approval
Period for Buyer’s examination of title and survey shall be extended from
Wednesday, June 10, 2015 until Monday, June 15, 2015, 5:00 p.m. Pacific Daylight
Time.

4. Buyer’s Unconditional Approval Notice. Except with respect to Buyer’s
Reserved Due Diligence Investigations and Buyer’s right to review and approve or
disapprove Buyer’s examination of title and survey matters with respect to the
Property, this Amendment shall serve as Buyer’s Unconditional Approval Notice in
connection with all other due diligence matters and investigations for and
related to the purchase of the Property (collectively, the “Approved Due
Diligence Investigations”). Accordingly, Buyer shall have no further right to
terminate the Purchase Agreement pursuant to Sections 4.1.3, 4.1.4, 4.1.5 and
4.2 of the Agreement with respect to the Approved Due Diligence Investigations;
provided, however, that nothing herein shall waive (or be deemed to waive)
(a) Buyer’s right to terminate the Purchase

 

1588 South Coast Drive, Costa Mesa, CA –Amendment to PSA

Page 1



--------------------------------------------------------------------------------

Agreement on or before the expiration of the extended Due Diligence Period
(i.e., 5:00 p.m. PDT on June 15, 2015) if Buyer disapproves, in its sole and
absolute discretion, any aspect of Buyer’s Reserved Due Diligence
Investigations, or (b) Buyer’s right to terminate the Purchase Agreement on or
before the expiration of the extended Title Approval Period (i.e., 5:00 p.m. PDT
on June 15, 2015) if Buyer disapproves, in its sole and absolute discretion, any
aspect of Buyer’s examination of title and survey matters with respect to the
Property, or (c) any of Buyer’s conditions to Closing expressly set forth in
Section 7.1 of the Purchase Agreement, all of which rights shall be retained by
Buyer. If Buyer waives the conditions set forth in Section 2 and in Section 3
above of this Amendment, Buyer shall deposit the Additional Deposit with Escrow
Holder in accordance with the provisions of Section 2.2.1(b) of the Purchase
Agreement (i.e., within one (1) business days following the waiver of Buyer’s
Reserved Due Diligence Investigations and examination of title and survey
matters).

5. No Other Modification. Except as expressly provided herein, nothing in this
Amendment shall alter or affect any provision, condition or covenant contained
in the Purchase Agreement, or affect or impair any obligations, rights, powers
or remedies of the Parties, it being the intent of the Parties hereto that the
provisions of the Purchase Agreement shall continue in full force and effect
except as expressly modified herein.

6. Miscellaneous. All of the recitals in this Amendment are hereby incorporated
as agreements of the Parties. In the event any inconsistencies exist between the
terms of this Amendment and the Purchase Agreement, this Amendment shall
control.

7. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Parties and their legal representatives, successors and permitted
assigns pursuant to Section 31 of the Purchase Agreement.

8. Counterparts. This Amendment may be executed and delivered in two or more
counterparts (with all counterparts together reflecting the signatures of all
parties hereto), each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank; signatures follow on next page]

 

1588 South Coast Drive, Costa Mesa, CA –Amendment to PSA

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year aforesaid.

 

SELLER:

BANC OF CALIFORNIA,

a National Association

By:

/s/ STEVEN SUGARMAN

Name: Steven Sugarman Title: President and Chief Executive Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

SIGNATURE PAGE TO AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

1588 South Coast Drive, Costa Mesa, CA – Amendment to PSA



--------------------------------------------------------------------------------

BUYER: VF OUTDOOR, INC., a Delaware corporation By:

/s/ JENNIFER SIM

Name: Jennifer Sim Title: Vice President and General Counsel

[END OF SIGNATURES]

 

SIGNATURE PAGE TO AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

1588 South Coast Drive, Costa Mesa, CA - Amendment to PSA